Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. All arguments have been addressed in the body of the rejections below

Claim Objections
Claim 21 is objected to because of the following informalities:  The claims does not conclude with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1, 22 and 26,
1.	(Currently Amended} A computing system, comprising:
at least one processor; and
memory including
instructions that, when executed by the al least one processor, 
cause the computing system to:
receive a first record including a first item identifier;
based on normalizing the first record, obtain a corresponding first entity token that corresponds to the first record:
receive a second record including a second item identifier:
based on normalizing the second record, obtain a corresponding second
entity token that corresponds to the second record and is different
than the corresponding first entity token that corresponds to the
first record:
determine, based on at least the corresponding first entity
token and the corresponding second entity token, a match
result indicative of whether the first and second records resolve to
a same item;
in response to the match result indicating that the first and second records do not resolve to the same item, obtain a search result based on
at least one of the corresponding first entity token or the
corresponding second entity token; and
add the search result as a record to be processed by the
computing system.

Step 1 analysis:
In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically steps of suggesting, generating and selecting amount to an abstract idea of “Mental Processes: Concepts including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of suggesting, generating, and selecting
but for the recitation of generic computing/processor/memory components. 
That is, other than reciting e.g., computing system, comprising at least one processor and memory, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computing system, comprising at least one processor and memory, the claims encompasses a user looking at two documents, noting either one token/word or one token/word count in each, comparing the tokens or token counts manually and adding one or more documents to a collection of sought after documents.
 These are process steps that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. 
based on normalizing the first record, obtain a corresponding first entity token that corresponds to the first record (mental process can be done with paper and pen)
based on normalizing the second record, obtain a corresponding second
entity token that corresponds to the second record and is different
than the corresponding first entity token that corresponds to the
first record (mental process such as a person obtaining/reading tokens/words and normalizing using pen and paper to find similar documents);
determine, based on at least the corresponding first entity
token and the corresponding second entity token, a match
result indicative of whether the first and second records resolve to
a same item (“determining” in the context of this claim encompasses the user thinking about either one token/word or one token/word count in each document, comparing the tokens or token counts manually in their mind or with pen and paper and adding one or more documents to a collection of sought after documents);
in response to the match result indicating that the first and second records do not resolve to the same item, obtain a search result based on at least one of the corresponding first entity token or the corresponding second entity token (mental process, a person can compare words/tokens manually)


2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of extra solution activity which amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
computing system, comprising: at least one processor; and memory including instructions (processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing/matching based on tokens/words) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea;
receive a first record including a first item identifier (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g);
receive a second record including a second item identifier (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g));
add the search result as a record to be processed by the computing system (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) or in the alternative adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea – see MPEP 2106.05(f)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
computing system, comprising: at least one processor; and memory including instructions; (processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing/matching based on tokens/words) such that it amounts no more than mere 
receive a first record including a first item identifier (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 or MPEP 2106.05(d));
receive a second record including a second item identifier (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 or MPEP 2106.05(d));
add the search result as a record to be processed by the computing system
amounts to no more than mere instructions to apply the exception using a generic computer component MPEP 2106.05(d); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thereby, a conclusion that the claimed uploading step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 2. (Currently Amended) The computing system of claim 1 wherein the instructions cause the computing system to update a record of items based on the match result. 
Claim 2 further elaborates on the additional element of updating a record based on a result step that was already fully analyzed above in claim 1. Claim 2 further elaborated on the adding step additional element by reciting a use of updating and under prong 2 and step 2B this addition is adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of adding/updating amounts to mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the adding/updating was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
 
3. (Currently Amended) The computing system of claim 2 wherein the instructions cause the computing system to:
in response to the match result indicating that the first and second records resolve to the same item, aggregate a superset of the attributes in the first and second records and update the same item in the record of items based on the superset of attributes.  
Claim 3 further elaborates on the additional element of updating a record based on a result step that was already fully analyzed above in claim 1. Claim 3 further elaborated on the adding/updating step additional element by reciting a use of updating the a item in a record of items based on a superset of attributes and under prong 2 and step 2B this addition is merely 
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of aggregating/updating amounts to mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the aggregating/adding was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  Further, the updating is considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, 
 
4. (Currently Amended) The computing system of claim 3 wherein the instructions cause the computing system to: 
access a set of previously learned resolutions to identify whether a previously learned resolution indicates that the first and second entity tokens resolve to the same item.
Claim 4 access a set of previously learned resolutions (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g));
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of accessing a set of resolutions amounts to mere instructions to apply the exception using a generic computer component.  
access a set of previously learned resolutions (Receiving or transmitting data over a network, e.g., using the Internet to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 or MPEP 2106.05(d)).  

5. (Currently Amended) The computing system of claim 4 wherein the instructions provide: a supervised machine learning system configured to provide the set of previously learned resolutions. 
 Claim added an additional element of a supervised machine learning system. under prong 2 and step 2B this addition is merely - Generally linking the use of the judicial exception to a particular technological environment or field of use see MPEP 2106.05(h).
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, supervised machine learning system was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field and it amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 

6. (Currently Amended) The computing system of claim 5 wherein the instructions cause the computing system to provide the match to the supervised machine learning system to update the previously learned resolutions. 
Claim further elaborates on the additional element of providing the match and updating (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional providing the match and updating amounts to no more than mere instructions to apply the exception using a generic computer component MPEP 2106.05(d); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

7. (Currently Amended) The computing system of claim 1 wherein the instructions cause the computing system to receive an input record set and partition the input record set into blocks based on partitioning criteria. 
Claim further elaborates on the additional element of the receiving step that was already fully analyzes above in claim 1. The claim 2 further elaborated on this additional element by reciting receive an input record set and partition the input record set into blocks based on partitioning criteria and that under prong 2 and step 2B this addition merely amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  amounts to mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receive an input record set and partition the input record set into blocks based on partitioning criteria was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field and it amounts to no more than mere instructions to apply the exception using a generic computer component MPEP 2106.05(d); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

8. (Currently Amended) The computing system of claim 7 wherein the instructions cause the computing system to: 
partition component partitions partition the input record set into blocks based on geographic location information contained in each record in the input record set. 
Claim adds partition component partitions partition the input record set into blocks based on geographic location information contained in each record in the input record set (under prong 2 and step 2B this addition is merely amounts to a mental process that can be done with paper and pen).
 
9. (Currently Amended) The computing system of claim 8 wherein the instructions provide: a plurality of different business subsystems, each having a record set, the record sets from the plurality of different business subsystems comprising the input record set. 
Claim amounts to intended use or in the alternative Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
 
10. (Currently Amended) The computing system of claim 1 wherein the first record includes a first attribute of a subject of the first record and the second record includes a second attribute of a subject of the second record. 
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

11. (Currently Amended) The computing system of claim 10 wherein the instructions cause the computing system to: 
generate a similarity vector with a vector value corresponding to the first and second attributes in a normalized form, the vector value being indicative of whether the first attribute matches the second attribute.
Claim further elaborates on what the instructions comprise. Claim adds generate a similarity vector with a vector value corresponding to the first and second attributes in a normalized form, the vector value being indicative of whether the first attribute matches the second attribute (mental process - vectors can be calculated/generated using pen and paper by reviewing documents/comparing words/tokens). 
  
12. (Currently Amended) The computing system of claim 11 wherein the similarity vector comprises a similarity measure indicating a similarity of the first attribute and the second attribute, and the instructions cause the computing system to: determine that the similarity measure meets a threshold value; and 
based on the determination. provide the match result to indicate that the first and second records resolve to the same item. 
Claim further elaborates on what the instructions comprise. Claim further elaborated on an additional element by reciting similarity vector comprises a similarity measure indicating a similarity of the first attribute and the second attribute, and the instructions cause the computing system to: determine that the similarity measure meets a threshold value.  (mental process - Vectors can be calculated/generated using pen and paper). 
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
13. (Currently Amended) The computing system of claim 12 wherein the first record includes a first set of attributes and the second record includes a second set of attributes, and the instructions cause the computing system to: 
generate the similarity vector with a set of similarity measures, each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes. 
Claim further elaborates on what the instructions comprise. Claim further elaborated on an additional element by reciting generate the similarity vector with a set of similarity measures, each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes.  (mental process - Vectors can be calculated/generated using pen and paper by receiving/reading documents and comparing words/tokens and making decisions as to similarity between words/tokens/documents).
 
14-20. (Cancelled)  

23. (New) The computer-implemented method 22, wherein the first record includes a first attribute of a subject of the first record and the second record includes a second attribute of a subject of the second record, and further comprising: 
generating a similarity vector with a vector value corresponding to the first and second attributes in a normalized form, the vector value being indicative of whether the first attribute matches the second attribute(mental process - Vectors can be calculated/generated using pen and paper by . 
 
24. (New) The computer-implemented method 23, wherein the similarity vector comprises a similarity measure indicating a similarity of the first attribute and the second attribute. and further comprising: determining that the similarity measure meets a threshold value: and based on the determination. providing the match result to indicate that the first and second records resolve to the same item (mental process - Vectors can be calculated/generated using pen and paper by receiving/reading documents and comparing words/tokens and making decisions as to whether the words/tokens/documents are the same or not).  

25. (New) The computer-implemented method 24. wherein the first record includes a first set of attributes and the second record includes a second set of attributes, and further comprising: generating the similarity vector with a set of similarity measures, each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes. 

 
27. (New) The method of claim 13 wherein the first record includes a first set of attributes and the second record includes a second set of attributes, and further comprising: generating the similarity vector with a set of similarity measures. each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes; for each particular similarity measure in the set of similarity measures. identifying a weight that corresponds to the given attribute corresponding to the similarity measure: and generating the similarity measure based on a weighted combination of the similarity measures (mental process - Vectors can be calculated/generated using pen and paper by receiving/reading documents and comparing words/tokens and making decisions as to similarity between words/tokens/documents and making decisions as to whether the words/tokens/documents are the same or not by giving certain words/token more weight/importance).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns (US 2013/0268526).
Johns discloses:
1, 22.	(Currently Amended} A computing system, comprising:
at least one processor; and
memory including
instructions that, when executed by the al least one processor, 
cause the computing system to:
receive a first record including a first item identifier (records/documents include various identifying data/metadata including word counts, 
“terms are being counted and compared between any two documents. The computing process must also determine tokens in 
“For any given document of text (or in some cases simply text typed in by a user or input from multiple documents), a similarity calculation determines for each other document in the dataset a numeric similarity score”, 0062;
“Because the process defines that a similarity score is calculated for every document in the dataset, that total set of similarity scores can be used to normalize each of those similarity scores to something comparable across datasets. Given extremely normalized similarity scores, a given designated document can yield a useful single set of similar documents derived from multiple datasets, by applying the condition that a given normalized similarity score is beyond some standard threshold.”, 0066);
based on normalizing the first record, obtain a corresponding first entity token that corresponds to the first record (tokens base on normalized count and document content “The computing process may transform the count of any given token based on the sections it is associated with and may also normalize the counts such that the length of the document is less relevant or not relevant. For example, ten occurrences of a word in a single page document could be normalized to be document.”, 0057);
receive a second record including a second item identifier (plurality of documents, 0067; “For any given document of text (or in some cases simply text typed in by a user or input from multiple documents), a similarity calculation determines for each other document in the dataset a numeric similarity score”, 0062);
based on normalizing the second record, obtain a corresponding second
entity token that corresponds to the second record and is different
than the corresponding first entity token that corresponds to the
first record (“normalizing the counts of the tokens for the document and all documents in the source; transforming the counts of the tokens in ways deemed appropriate for the language or nature of the dataset for the document and all documents in the source; calculating other statistics that apply to each token in the document and all documents in the source; inverting the data such that each token has a set of documents it resides in from the source, along with the associated counts and statistics; and determining a numeric value that measures the magnitude of each token's significance in the source”, 0067)
determine, based on at least the corresponding first entity
token and the corresponding second entity token, a match
result indicative of whether the first and second records resolve to
a same item (comparing tokens/counts of tokens between documents, “The computing process to determine the similarity score involves, with the possible aid of the statistics calculated during the computing process, comparing each token's count in a designated document (or text) to its matching token's count in each other document in the dataset. For a given token, the magnitude of closeness of the two such token counts between two documents has a directly proportional contribution to the magnitude of the similarity score (i.e. the closer the token counts are for each token included in two compared documents, the more significant the contribution to improving the similarity score)”, 0062);
in response to the match result indicating that the first and second records do not resolve to the same item, obtain a search result based on at least one of the corresponding first entity token or the corresponding second entity token; and add the search result as a record to be processed by the
computing system (adding a similar but not duplicate documents to a classification/cluster/category and/or searching on one or more records, “collecting any of the related documents into a o be selected for a further search utilizing the content of the at least one related document as the search criteria in a selected source to return additional related documents”, 0046;
“By conducting such a similarity calculation for all documents in a dataset, the top N most similar documents or least similar documents to a designated document or text can then easily be obtained. A given similarity score is consistently comparable to any other similarity score in the dataset, but it may not be comparable to a similarity score calculated by passing the designated document through some other entirely different dataset. Because the process defines that a similarity score is calculated for every document in the dataset, that total set of similarity scores can be used to normalize each of those similarity scores to something comparable across datasets”, 0067; using a document as search/query data “permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089).

2. (Currently Amended) The computing system of claim 1 wherein the instructions cause the computing system to update a record of items based on the match result (collections of records can be updated automatically of manually by a user adding a document collecting any of the related documents into a collection; 
permitting at least one related document returned to be selected for a further search utilizing the content of the at least one related document as the search criteria in a selected source to return additional related documents”, 0046; updating search results and adding or not adding a record to a cluster/classified groups 0002, 0005 or see “permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089; searching on one or more records, “By conducting such a similarity calculation for all documents in a dataset, the top N most similar documents or least similar documents to a designated document or text can then easily be obtained. A given similarity score is consistently comparable to any other similarity score in the dataset, but it may not be comparable to a similarity score calculated by passing the designated document through some other entirely different dataset. Because the process defines that a similarity score is calculated for every document in the dataset, that total set of similarity scores can be used to normalize each of those similarity scores to something comparable across datasets”, 0067). 
 
3. (Currently Amended) The computing system of claim 2 wherein the instructions cause the computing system to:
in response to the match result indicating that the first and second records resolve to the same item, aggregate a superset of the attributes in the first and second records and update the same item in the record of items based on the superset of attributes (attributes are not further defined and read on any criteria or statistics pertaining to a record/document; aggregating queries, or records comprising words/tokens, “with the possible aid of the statistics calculated during the computing process, comparing each token's count in a designated document (or text) to its matching token's count in each other document in the dataset.”, 0062;
“this means that if a given token/word count is exactly the same in a designated document and a compared document, the higher the value of significance for that particular token, the more favorable impact that exact token match will have in the similarity calculation between the documents”, 0064; updating search results and adding a record to a cluster/classified groups 0002, 0005 or see “permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089).  

4. (Currently Amended) The computing system of claim 3 wherein the instructions cause the computing system to: access a set of previously learned resolutions (reads on similarity scores, classifications, “different researchers may search different databases attempting to find the same type of documents. In other words, two different researchers may think that a given document they are searching for should be contained in two different databases due to their own notions of the proper categorization of the searched for document”, 0005;
“permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089) to identify whether a previously learned resolution indicates that the first and second entity tokens resolve to the same item (“different researchers may search different databases attempting to find the same type of documents. In other words, two different researchers may think that a given document they are searching for should be contained in two different databases due to their own notions of the proper categorization of the searched for document”, 0005; if a particular token's value of significance is high, then the closeness of that particular token's count between documents is of increased importance in the similarity calculation between those documents. In the preferred embodiment, this means that if a given token count is exactly token, the more favorable impact that exact token match will have in the similarity calculation between the documents”, 0064).

7. (Currently Amended) The computing system of claim 1 wherein the instructions cause the computing system to receive an input record set and partition the input record set into blocks based on partitioning criteria(reads on identifying words, stop words or keywords in a record or parsing, see e.g., “parsing out the relevant text from any markup in a document and all documents in the source”, 0067; “The computing process may also transform phrases into individual tokens by, for example, taking a multiword phrase and making it into a single token in all documents.”, 0055). 

10. (Currently Amended) The computing system of claim I wherein the first record includes a first attribute of a subject of the first record and the second record includes a second attribute of a subject of the second record(reads on records may be e.g., documents, words, sentences, categories, search terms, keywords, stop words, “calculating other statistics that apply to each token in the document and all documents in the source; inverting the data such that each token has a set of documents it resides statistics; and determining a numeric value that measures the magnitude of each token's significance in the source”, 0067; “permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 8-9, 11-13, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Johns, as set forth above in view of Simard (US 2015/0019463).
5. (Currently Amended) The computing system of claim 4 wherein the instructions provide: a supervised machine learning system configured to provide the set of previously learned resolutions.  
6. (Currently Amended) The computing system of claim 5 wherein the instructions cause the computing system to provide the match to the supervised machine learning system to update the previously learned resolutions.  (“permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089, 0064).
	Although Johns discloses classifying Johns fails to particularly call for supervised machine learning, as specified in claims 5-6.
	Simard teaches supervised machine learning (“A supervised learning algorithm takes a set of input/output pairs and predicts a function that aims at predicting the output given the input”, 0307; “Classification as used herein is the task of predicting a class label given an input item. For that purpose, use is made of a supervised learning algorithm, which can automatically infer a function that maps an input feature representation to a class label from a set of labeled items, i.e., items for which the correct class has been identified by a human labeler”, 0348)
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and an SVM/machine learning algorithm can provide an effective and efficient method to classify records into categories and a supervised learning algorithm, which can 
 
8. (Currently Amended) The computing system of claim 7 wherein the instructions cause the computing system to: partition component partitions partition the input record set into blocks (reads on identifying words, stop words or keywords in a record or parsing, see e.g., “parsing out the relevant text from any markup in a document and all documents in the source”, 0067; “The computing process may also transform phrases into individual tokens by, for example, taking a multiword phrase and making it into a single token in all documents.”, 0055) based on geographic location information contained in each record in the input record set (Simard: “With regard to the "months" dictionary, for the word "May," all the instances of "may" throughout the entire corpus might be considered. For each instance of "may," the two words before and the two words after the word "may" might be examined, for example. Based on those four words, a prediction may be made as to whether the word in the middle ("may") is a month or not”, 0257).
 
9. (Currently Amended) The computing system of claim 8 wherein the instructions provide: a plurality of different business subsystems, each having a record set, the record sets from the plurality of different business subsystems comprising the input record set. 
 	Johns discloses a plurality of record sets from a plurality of sources (“different researchers may search different databases attempting to find the same type of documents. In other words, two different researchers may think that a given document they are searching for should be contained in two different databases due to their own notions of the proper categorization of the searched for document”, 0005) but fails to particularly call for the record sets to be from business subsystems.
Simard teaches business subsystems (“A thorough approach may require building a large number of classifiers, corresponding to the various types of information, activities, and products”, abstract).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding business subsystems can include adding searching on different types of business products or categories.  Labeling where the data comes from does not change the algorithm and amounts to non-function descriptive material.  The examiner takes official notice that it is well-known for a business/research organizations to have different departments or associated products or services and being able to search on FAQs 

11. (Currently Amended) The computing system of claim 10 wherein the instructions cause the computing system to: generate a similarity vector with a vector value corresponding to the first and second attributes in a normalized form, the vector value being indicative of whether the first attribute matches the second attribute(vectors are used in classifying/clustering records Simard: “A feature f.sub.j(i, d) is a vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d)=(f.sub.0 (., d), . . . , f.sub.J-1(., d)), where J is the number of individual features.”, 0386; “each token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14”, 0419). It would be obvious to use vectors in a classification system to determine how records compare to each other or to a centroid/cluster).
  
12. (Currently Amended) The computing system of claim 11 wherein the similarity vector comprises a similarity measure indicating a similarity of the first attribute and the second attribute, and the instructions cause the computing system to: determine that the similarity measure meets a threshold value; and 
based on the determination. provide the match result to indicate that the first and second records resolve to the same item(classification inherently uses some type of threshold/hyperplane or centroid to decide which category/cluster input data belongs to, “A default setting or user selected setting could be utilized to create a threshold value for a similarity score that must be achieved for a document to be included in the collection or the maximum/minimum number of documents that can be included in the collection”, 0096;
Simard: “Another could come from semantic concepts automatically derived from clustering words based on a large database of documents.”, 0214). 
  
13. (Currently Amended) The computing system of claim 12 wherein the first record includes a first set of attributes and the second record includes a second set of attributes, and the instructions cause the computing system to: 
generate the similarity vector with a set of similarity measures, each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes (reads on level of importance or search terms a user selects for a query; using weights, “Moreover, if a user wanted to alter the weighting assigned to the step of determining a numeric value that measures the magnitude of each token's significance in the dataset to determine how it affects the quality of the similarity scores, all or many of the steps would also need to be rerun”, 0061).
 
23. (New) The computer-implemented method 22, wherein the first record includes a first attribute of a subject of the first record and the second record includes a second attribute of a subject of the second record, and further comprising: 
generating a similarity vector with a vector value corresponding to the first and second attributes in a normalized form, the vector value being indicative of whether the first attribute matches the second attribute (reads on level of importance or search terms a user selects for a query; using weights, “Moreover, if a user wanted to alter the weighting assigned to the step of determining a numeric value that measures the magnitude of each token's significance in the dataset to determine how it affects the quality of the similarity scores, all or many of the steps would also need to be rerun”, 0061;
vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d)=(f.sub.0 (., d), . . . , f.sub.J-1(., d)), where J is the number of individual features.”, 0386; “each token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14”, 0419). It would be obvious to use vectors in a classification system to determine how records compare to each other or to a centroid/cluster). 
As noted above it would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding classification using vectors and centroids can include for the purpose of comparing vectors that represent data/documents and comparing vectors to centroids/clusters to indicate where to classify vectors/document.
 
24. (New) The computer-implemented method 23, wherein the similarity vector comprises a similarity measure indicating a similarity of the first attribute and the second attribute. and further comprising: determining that the similarity measure meets a threshold value (reads on classifying cluster/centroid values)  and based on the determination providing the match result to indicate that the first and second records resolve to the same item (vectors are used in classifying/clustering records Simard: “A feature f.sub.j(i, d) is a vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d)=(f.sub.0 (., d), . . . , f.sub.J-1(., d)), where J is the number of individual features.”, 0386; “each token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14”, 0419). It would be obvious to use vectors in a classification system to determine how records compare to each other or to a centroid/cluster). 

25. (New) The computer-implemented method 24. wherein the first record includes a first set of attributes and the second record includes a second set of attributes, and further comprising: generating the similarity vector with a set of similarity measures, each similarity measure corresponding to a given attribute in the first set of attributes and representing a similarity of the given attribute to an attribute in the second set of attributes (classifying vectors that represent documents are used in classifying/clustering records Simard: “A feature f.sub.j(i, d) is a vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d)=(f.sub.0 (., d), . . . , f.sub.J-token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14”, 0419). It would be obvious to use vectors in a classification system to determine how records compare to each other or to a centroid/cluster). 
26, (New) A method performed by a computing system, the method comprising:
receiving a first record including a first attribute of a subject of the first record;
based on normalizing the first record, obtaining a corresponding first entity token that
corresponds to the first record(records/documents include various identifying data/metadata including word counts, 
“terms are being counted and compared between any two documents. The computing process must also determine tokens in each document. For example, each word in a document can be considered a token, 0052”;
“For any given document of text (or in some cases simply text typed in by a user or input from multiple documents), a similarity calculation determines for each other document in the dataset a numeric similarity score”, 0062;
“Because the process defines that a similarity score is calculated for every document in the dataset, that total set of similarity scores can be used to normalize each of those similarity scores to something comparable across datasets. Given extremely normalized similarity scores, a given designated document can yield a useful single set of similar documents derived from multiple datasets, by applying the condition that a given normalized similarity score is beyond some standard threshold.”, 0066);
receiving a second record including a second attribute of a subject of the second record;
based on normalizing the second record, obtaining a corresponding second entity token
that corresponds to the second record and is different than the corresponding first
entity token that corresponds to the first record(records/documents include various identifying data/metadata including word counts, “terms are being counted and compared between any two documents. The computing process must also determine tokens in each document. For example, each word in a document can be considered a token, 0052”;
“For any given document of text (or in some cases simply text typed in by a user or input from multiple documents), a similarity calculation determines for each other document in the dataset a numeric similarity score”, 0062;
“Because the process defines that a similarity score is calculated for every document in the dataset, that total set of normalize each of those similarity scores to something comparable across datasets. Given extremely normalized similarity scores, a given designated document can yield a useful single set of similar documents derived from multiple datasets, by applying the condition that a given normalized similarity score is beyond some standard threshold.”, 0066);
generating a similarity vector with a similarity measure corresponding to the first and
second attributes in a normalized form, the similarity measure indicating a similarity of the first attribute and the second attribute(comparing tokens/counts of tokens between documents, “The computing process to determine the similarity score involves, with the possible aid of the statistics calculated during the computing process, comparing each token's count in a designated document (or text) to its matching token's count in each other document in the dataset. For a given token, the magnitude of closeness of the two such token counts between two documents has a directly proportional contribution to the magnitude of the similarity score (i.e. the closer the token counts are for each token included in two compared documents, the more significant the contribution to improving the similarity score)”, 0062);
based on determining that the similarity measure does not meet a threshold value (relevant or not, “user selected setting could be utilized to create a threshold value for a similarity score that must be achieved for a document to be included in the collection or the maximum/minimum number of documents that can be included in the collection”, 0096),
generating a match result indicating that the first and second records do not resolve to the same item (tokens base on normalized count and document content “The computing process may transform the count of any given token based on the sections it is associated with and may also normalize the counts such that the length of the document is less relevant or not relevant. For example, ten occurrences of a word in a single page document could be normalized to be equivalent to fifty occurrences of the same word in a five page document.”, 0057);
based on the match result, obtaining a search result based on at least one of the corresponding first entity token or the corresponding second entity token; and adding the search result as a record to be processed by the computing system (adding a similar but not duplicate documents to a classification/cluster/category and/or searching on one or more records, “collecting any of the related documents into a o be selected for a further search utilizing the content of the at least one related document as the search criteria in a selected source to return additional related documents”, 0046;
“By conducting such a similarity calculation for all documents in a dataset, the top N most similar documents or least similar documents to a designated document or text can then easily be obtained. A given similarity score is consistently comparable to any other similarity score in the dataset, but it may not be comparable to a similarity score calculated by passing the designated document through some other entirely different dataset. Because the process defines that a similarity score is calculated for every document in the dataset, that total set of similarity scores can be used to normalize each of those similarity scores to something comparable across datasets”, 0067; using a document as search/query data “permitting the related document returned to be selected for a further search utilizing the text of the related document as the search terms/criteria in a selected source”, 0089).
Although Johns discloses classifying Johns fails to particularly call for vectors as specified in claim 26.
	Simard teaches vectors (vectors are used in classifying/clustering records Simard: “A feature f.sub.j(i, d) vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d)=(f.sub.0 (., d), . . . , f.sub.J-1(., d)), where J is the number of individual features.”, 0386; “each token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14”, 0419; “A supervised learning algorithm takes a set of input/output pairs and predicts a function that aims at predicting the output given the input”, 0307; “Classification as used herein is the task of predicting a class label given an input item. For that purpose, use is made of a supervised learning algorithm, which can automatically infer a function that maps an input feature representation to a class label from a set of labeled items, i.e., items for which the correct class has been identified by a human labeler”, 0348)
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and an SVM/machine learning algorithm can provide an effective and efficient method to classify records using vectors into categories and a supervised learning algorithm, which can automatically infer a function that maps an input feature representation to a class label. It would be obvious to use vectors in a classification system to determine how records compare to each other or to a centroid/cluster). 

Allowable Subject Matter
Claims 21, 27 are objected for not ending with a period and claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123